Citation Nr: 1003649	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of ten 
(10) percent for degenerative changes of the left hip, 
residuals of pinning of left femoral neck stress fracture.

2.  Entitlement to an initial compensable evaluation for the 
residuals of the left foot bunionectomy, currently evaluated 
as ten (10) percent disabling.

3.  Entitlement to service connection for bunion of the right 
foot.

4.  Entitlement to service connection for calluses on both 
heels.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision, in pertinent 
part, denied the Veteran's claims of service connection for a 
bunion of the right foot and for bilateral calluses.  The 
rating decision granted service connection for residuals of a 
left bunionectomy, assigning a non-compensable rating, and 
granted service connection for degenerative changes of the 
left hip, residuals of pinning of left femoral neck stress 
fracture (hereafter "left hip disability"), assigning a 10 
percent disability rating, effective March 22, 2003.

In regard to the Veteran's claim of entitlement to an initial 
compensable rating for the residuals of a left bunionectomy, 
the Board observes that the RO issued a June 2005 rating 
decision granting a 10 percent disability evaluation, 
effective March 22, 2003, which is the highest schedular 
disability rating which may be assigned for a bunion 
condition.  Although the RO did not address this matter in 
subsequent supplementary statements of the case (SSOC), and 
the Veteran's representative did not address this issue in 
the November 2009 brief, the Board notes that the Veteran 
stated in her August 2005 Substantive Appeal (VA Form 9) that 
she was "appealing all of the issues on [her] previous 
Notice of Disagreement" and specifically mentioned a 
diagnosis of arthritis in her left big toe.  As such, the 
issue of entitlement to an initial compensable evaluation 
(now rated 10 percent) for the residuals of a left 
bunionectomy remains on appeal and is addressed in this 
decision. 

In October 2006, the Veteran and her representative appeared 
at a hearing held before the below-signed Veterans Law Judge 
in Washington, D.C.  A transcript of that hearing has been 
associated with the claims file.

During the October 2006 hearing, the Veteran and her 
representative raised a claim of entitlement to service 
connection for depression, on a secondary basis to the left 
hip disability.  This claim has not been addressed in a 
rating decision and, as such, is pending.  See 38 C.F.R § 
3.160(c) (2009).  This claim is REFERRED to the RO for 
appropriate action.  

The two claims of entitlement to service connection are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have evidence of arthritis confirmed 
by x-ray or of ankylosis in her left hip.

2.  From the award of service connection, the Veteran has not 
experienced the functional equivalent of limitation of 
flexion of the thigh at the hip to 30 degrees, or limitation 
of abduction of the thigh with motion lost beyond 10 degrees.  

3.  The Veteran had a bunionectomy of the left foot in 
October 2002.

4.  The Veteran has been diagnosed with degenerative 
arthritis in her left big toe.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the left hip, residuals 
of pinning of left femoral neck stress fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.71a, Diagnostic Codes 5010-5255 (2009).

2. The criteria for a rating in excess of 10 percent for 
status post bunionectomy of the left foot have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the 
Board is required to address the duty to notify and duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5102, 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated February 2004.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence she was expected 
to provide.  Additionally, letters dated March 2006 and June 
2007 complied with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) by informing the Veteran of how the RO 
assigns disability ratings and effective dates when a claim 
for an increased rating is granted.  

Although the Veteran has not been specifically notified of 
the requirements necessary to establish entitlement to an 
increased rating, the VA General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
this information for newly raised or "downstream" issues, 
such as claims for increased compensation following initial 
grants of service connection for a disability in response to 
notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  As such, and as stated above, the 
appropriate notice has been given in this case.

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The Veteran's service 
treatment records and lay statements have been associated 
with the claims file.  Lay statements and private treatment 
records identified by the Veteran have been associated with 
the claims file.  Additionally, the Veteran was afforded VA 
examinations for her conditions in February 2004, December 
2008, and October 2009; an examination only for the left hip 
was provided in March 2004.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (noting that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide medical examinations as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim").

The Veteran has not made the RO or the Board aware of any 
additional evidence that must be obtained in order to fairly 
decide the claims on appeal (noting that the Veteran was 
accommodated in both November 2004 and October 2006 after 
requesting additional time to submit evidence).  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of her claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal of this issue has been obtained and the case 
is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2009).

Increased rating claims

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2009).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the Veteran has appealed the initial rating 
given at the time service connection is established, in 
assigning the initial rating, the Board must consider the 
propriety of assigning one or more levels of rating, referred 
to as "staged" ratings, from the initial effective date 
forward, based on evidence as to the severity of disability.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of a 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Functional loss may be due to pain, if supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. § 
4.45.

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Degenerative changes of the left hip

The Veteran is claiming entitlement to an initial evaluation 
in excess of 10 percent for degenerative changes of the left 
hip, residuals of pinning of left femoral neck stress 
fracture, effective March 22, 2003.  

The Veteran's current 10 percent disability rating is 
pursuant to Diagnostic Code 5010-5255.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2009).   
Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by x-ray.  Diagnostic Code 5255 is for 
impairment of the femur.  Diagnostic Code 5255 is applicable 
when the impairment of the femur consists of nonunion or 
malunion with the hip joint, or fracture of the femur neck 
with a false joint.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2009), provide the criteria for rating hip and thigh 
disabilities.  Normal range of motion for the hip is from 0 
degrees of extension to 125 degrees of flexion and from 0 
degrees to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate 
II (2009). 

Diagnostic Code 5250 requires ankylosis of the hip.  
Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under Diagnostic Code 5254 requires a 
flail joint.  38 C.F.R. § 4.71(a) (2009). 

In February 2004, the Veteran's left hip was diagnosed as 
displaying degenerative changes residual to injury to the 
left femur.  Although the Veteran reported needing a cane to 
walk, the examiner stated that her gait and posture were 
normal.
The examiner noted that the Veteran reported functional 
impairment consisting of unhappiness and loss of libido.  She 
reported having missed seven (7) days of work due to the 
disability. 

A March 2004 examination report also reflects that the 
Veteran stated the left hip disability had affected her work 
and her love life.  She indicated painful motion and an 
occasional throbbing ache in the hip.  A normal gait was 
observed, as was the use of a cane.  Upon examination there 
was normal range of motion in the hips (flexion at 125 
degrees, extension at 30, abduction at 25, adduction at 45, 
external rotation at 60, and internal rotation at 40) and no 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  No ankylosing of the hip joint was observed.

The Veteran reported at the October 2006 hearing that she was 
working as a floor nurse and had to restrict her hours as a 
result of pain in her hip.  She stated that she had to reduce 
her work hours to part-time (28-32 hours a week), was 
occasionally unable to work 12 hour shifts, and that she 
missed approximately one day of work every three months as a 
result of the left hip disability.  

In December 2008, the Veteran reported recurrent hip pain and 
some limitation of motion that she treats with Motrin and 
periodically with reliance on a cane.  The examiner noted 
that her gait was normal and she was not using a cane to 
ambulate.  Upon examination there was no swelling or 
deformity and the femur rotated freely, although that motion 
was painful.  Range of motion was observed with flexion at 70 
degrees, extension at 45, abduction at 35 (with pain), 
adduction at 30, external rotation at 20, and internal 
rotation at 30.  The examiner inquired as to the effects of 
the disability on the Veteran's daily life and she reported 
that, due to her inability to stand for long periods of time, 
she now does office work.  An x-ray was ordered and the 
examiner diagnosed status post fracture of the left hip with 
subsequent pinning. 

The Veteran was examined again in October 2009.  She again 
reported recurrent pain and noted that the disability was not 
incapacitating.  Although the left hip disability was 
described as restricting her exercise, she noted that it did 
not prevent her from being employed.  She did not report any 
incoordination, instability, or flare-ups.  The examiner 
noted that an x-ray from November 2008 revealed no arthritic 
changes.  The Veteran was observed as having normal gait, no 
use of a support device, and no obvious abnormalities in 
sitting, standing, walking, or weightbearing.  

Upon physical examination in October 2009, there was no 
incoordination or instability, but there was pain with 
repetitive motion of the left hip.  Range of motion of the 
right hip was noted as follows: flexion at 90 degrees, 
extension at 30, abduction at 40, adduction at 30, external 
rotation at 40, and internal rotation at 30.  In regard to 
the left hip, the Veteran reported pain with all motions, but 
the hip moved freely to the following degrees: flexion at 40, 
extension at 30, abduction at 30, adduction at 20, external 
rotation at 25, and internal rotation at 30.

The Veteran currently is rated at 10 degrees of disability 
for her left hip status post stress fracture.  

Since there is no x-ray evidence of arthritis, no use of a 
flail joint, no nonunion, and no malunion, the only other 
potentially applicable Diagnostic Codes that provide for 
ratings in excess of 10 percent for limitation of hip motion 
are Codes 5253 and 5250.  Diagnostic Code 5253 provides that 
a 20 percent rating is assigned for limitation of abduction 
of the thigh with motion lost beyond 10 degrees.  Code 5250 
provides for a 60 percent rating for favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction. 

As noted above, the Veteran's left hip has not been evaluated 
as showing ankylosis and flexion currently is noted at 40 
degrees.  The current 10 percent evaluation contemplates 
pathology without ankylosis and productive of limitation of 
flexion of the thigh to not less than 40 degrees.  It is also 
consistent with limitation of rotation and abduction of the 
thigh.  In order to warrant a higher evaluation, the 
disability must approximate the functional equivalent of 
limitation of flexion of the thigh at the hip to 30 degrees, 
or limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5253.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected left hip 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).   

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  As noted above, 
the Veteran, has stated that the disability has interfered 
with her work, her sex life, and her ability to participate 
in her child's sporting events.  These contentions are 
supported by an August 2007 lay statement submitted by the 
Veteran's husband. 

While the Board has carefully considered the Veteran's 
subjective complaints, the evidence does not indicate that 
the Veteran's disorder warrants an increased rating within 
the rating schedule or on an extraschedular basis.  Notably, 
the 2009 VA examiner observed that she could function and 
perform her daily activities and the hip disability did not 
prevent her from being employed.  The physician's 
observation, coupled with the clinical evidence of record, 
does not support either a schedular or extraschedular 
evaluation.  As to the latter, the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. 
§ 3.321(b)(1); also see Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Residuals of left foot bunionectomy

The Veteran is claiming entitlement to an initial compensable 
evaluation for the residuals of the left foot bunionectomy 
(including, per the August 2004 rating decision, numbness and 
arthritis).  Although initially assigned a non-compensable 
rating, the RO issued a June 2005 rating decision assigning a 
10 percent disability rating under Diagnostic Code 5280.  

Under Diagnostic Code 5280, the maximum schedular rating 
available for unilateral hallus valgus (either operated with 
resection of the metatarsal head or severe, if equivalent to 
amputation of the great toe) is 10 percent.  38 C.F.R. § 
4.71a (2009).

In October 2002, the Veteran was diagnosed as having a 
painful bunion of the left first metatarsal.  An x-ray 
revealed a 20 degree hallus valgus deformity.  The record 
reflects that she received corrective surgery in October 
2002.

The February 2004 examiner diagnosed the Veteran as status 
post bunionectomy with residuals of scar on the left foot, 
numbness of the left second toe, and (as shown by x-ray) 
arthritis in the big toe.  The examiner noted that the 
Veteran did not have problems standing or walking and did not 
require the use of corrective shoes.  However, the report 
indicates that the Veteran reported pain at rest, standing, 
or walking and that she was unable to wear certain shoes 
(specifically Reebok, per the Veteran's hearing testimony).

A private treatment note dated June 2005 describes the 
Veteran's left foot as having a healed bunionectomy scar.  
The podiatrist noted that the joint was still "stiff."  
Additional private treatment notes from the same time period 
indicate that there was pain and decreased range of motion in 
the left great toe as well as reported numbness in the left 
second toe.  An August 2005 treatment note reflects that the 
Veteran showed increased range of motion after a course of 
physical therapy.

In December 2008, the VA examiner noted that the Veteran's 
left foot showed previous osteotomy with no evidence of 
recurrent hallux valgus.  The report indicates that the 
Veteran reported her pain in the left foot had resolved.  The 
left foot was described as normal and the examiner noted that 
there was no evidence of weakness, foot abnormality, 
swelling, painful motion, or malunion or nonunion of the 
tarsal or metatarsal bones.  However, the examiner did 
observe a right foot disorder and noted that condition had 
effects on the Veteran's daily activities.

The report of an October 2009 VA examination reflects the 
Veteran's medical history, but does not state any current 
symptoms of the left foot or indicate that a podiatry 
examination/referral was necessary (except for the right 
foot).

In her August 2005 Substantive Appeal, VA Form 9, the Veteran 
observed that she had been diagnosed with arthritis in her 
left big toe and asked that arthritis be separately rated.  
The Board observes that degenerative, or post-traumatic, 
arthritis as diagnosed by x-ray is generally rated under 
Diagnostic Code 5003.  However, such arthritis is only rated 
under Code 5003 when the limitation of motion of the specific 
joint(s) involved is non-compensable under the appropriate 
Diagnostic Codes and the x-ray shows involvement of at least 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose 
of rating disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints.  
Multiple involvements of the interphalangeal, metacarpal and 
carpal, joints of the upper extremities, or the 
interphalangeal, metatarsal and tarsal, joints of the lower 
extremities are considered groups of minor joints ratable on 
parity with major joints.  38 C.F.R. § 4.45(f).  

The Veteran has been diagnosed with arthritis, and decreased 
range of motion, in her left big toe.  However, x-rays have 
not shown the involvement of at least two minor joint groups 
and, as such, Diagnostic Code 5003 is not for application.
 
The veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5280 and, although the Board 
has considered the Veteran's left foot disability under other 
pertinent criteria, no other Diagnostic Code would avail the 
Veteran of a higher rating.  38 C.F.R. § 4.71(a).  

In light of the Veteran's complaints of pain in her right 
foot, the Board has considered whether a compensable rating 
is necessary for functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness.  
However, such subjective complaints are contemplated by the 
current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-7.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected left foot 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating was warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).   In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In addition, the Board finds no 
evidence that the Veteran's left foot disability markedly 
interferes with her ability to work, above and beyond that 
contemplated by her separate schedular rating.  See 38 C.F.R. 
§ 4.1 (indicating that generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).


ORDER

Entitlement to an initial evaluation in excess of ten (10) 
percent for degenerative changes of the left hip, residuals 
of pinning of left femoral neck stress fracture is denied.

Entitlement to an initial compensable evaluation for the 
residuals of the left foot bunionectomy (currently evaluated 
as ten (10) percent disabling) is denied.


REMAND

In August 2004, the RO issued a rating decision denying the 
Veteran's claims of entitlement to service connection for 
calluses on both heels and for a bunion of the right foot; 
the RO also granted service connection for residuals of a 
left foot bunionectomy (granting a noncompensable rating) and 
for the left hip disability (granting a 10 percent disability 
rating).  The Veteran subsequently submitted two notices of 
disagreement (NOD) in August 2004 and November 2004.  

Although the November 2004 NOD refers only to the Veteran's 
desire to appeal the 10 percent disability rating assigned 
for her left hip disability and to her left foot surgery, the 
August 2004 NOD referenced all "foot problems."  In June 
2005, the RO re-adjudicated the matter of entitlement to an 
initial compensable evaluation for the residuals of the left 
foot bunionectomy and issued a statement of the case (SOC) on 
the matters of entitlement to service connection for a bunion 
of the right foot and entitlement to an increased rating for 
a left hip disability.  

The RO appears to have accepted the Veteran's August 2004 NOD 
as encompassing all "foot problems" addressed in the August 
2004 rating decision, but has only addressed two of the three 
such issues.  As such, the filing of the August 2004 NOD, as 
to the claim for service connection for calluses on both 
heels, triggered appellate review.  This claim is presently 
remanded for the RO to prepare a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey 
v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

1.  In regard to the claim of 
entitlement to service connection for 
calluses of both heels, after 
determining whether any additional 
evidentiary development is necessary 
and accomplishing such, the RO/AMC must 
issue to the Veteran a Statement of the 
Case, accompanied by notification of 
the Veteran's appellate rights, which 
addresses the issue of entitlement to 
service connection for calluses, both 
heels.  The Veteran is reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
(VA Form 9) must be filed following the 
RO's issuance of the Statement of the 
Case.  38 C.F.R. § 20.202 (2009).  If 
the Veteran perfects the appeal as to 
this issue, the RO/AMC must conduct any 
further appellate proceedings as 
established by relevant statute, 
regulation, and precedent.

2.  In regard to the claim of 
entitlement to service connection for a 
right foot disability, claimed as 
bunion of the right foot, the RO or the 
AMC must notify the Veteran of the 
information and evidence required to 
establish entitlement to secondary 
service connection, the evidence and 
information that she should submit, and 
the assistance that VA will provide to 
obtain evidence on her behalf.  

3.  Then, the RO or the AMC must 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified, but not provided by, the 
Veteran.

4.  Following the above-directed 
development, the RO/AMC will review and 
re-adjudicate the Veteran's service 
connection claims.  If any of the 
benefits sought remain denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran is hereby notified that it is her responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


